Name: Council Decision 2013/71/CFSP of 31Ã January 2013 concerning the temporary reception by Member States of the European Union of certain Palestinians
 Type: Decision
 Subject Matter: international law;  politics and public safety;  cooperation policy;  international security
 Date Published: 2013-02-01

 1.2.2013 EN Official Journal of the European Union L 32/19 COUNCIL DECISION 2013/71/CFSP of 31 January 2013 concerning the temporary reception by Member States of the European Union of certain Palestinians THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 and Article 31(1) thereof, Whereas: (1) On 16 December 2011, the Council adopted Decision 2011/845/CFSP concerning the temporary reception by Member States of the European Union of certain Palestinians (1), which provided for an extension of the validity of their national permits for entry into, and stay in, the territory of the Member States referred to in Common Position 2002/400/CFSP of 21 May 2002 concerning the temporary reception by Member States of the European Union of certain Palestinians (2) for a further period of 12 months. (2) On the basis of an evaluation of the application of Common Position 2002/400/CFSP, the Council considers it appropriate that the validity of those permits be extended for a further period of 12 months, HAS ADOPTED THIS DECISION: Article 1 The Member States referred to in Article 2 of Common Position 2002/400/CFSP shall extend the validity of national permits for entry and stay granted pursuant to Article 3 of that Common Position for a further period of 12 months. Article 2 The Council shall evaluate the application of Common Position 2002/400/CFSP within six months of the adoption of this Decision. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 31 January 2013. For the Council The President C. ASHTON (1) OJ L 335, 17.12.2011, p. 78. (2) OJ L 138, 28.5.2002, p. 33.